     19-01048-scc      Doc 6     Filed 05/07/19      Entered 05/07/19 13:25:07           Main Document
                                                    Pg 1 of 4



 1    Kevin A. Bay
      TOUSLEY BRAIN STEPHENS PLLC
 2    1700 7th Avenue, Suite 2200
      Seattle, WA 98101
 3
      Telephone: (206) 682‐5600
 4    Facsimile: (206) 682‐2992
      Email: kbay@tousley.com
 5

 6    Counsel for Defendant Idaho Specialized
      Transportation, Inc. d/b/a Transgroup
 7    Worldwide Logistics
 8

 9    UNITED STATES BANKRUPTCY COURT
      SOUTHERN DISTRICT OF NEW YORK
10

11    In re:

      RUNWAY LIQUIDATION HOLDINGS, LLC, et al.,                 Chapter 11
12

13                                            Debtors.          CASE NO.       17‐10466‐SCC
14    ________________________________________
                                                                (Jointly Administered)
15    Runway Liquidation, LLC

16                                           Plaintiff,         Adversary No. 19‐01048‐SCC

17    v.

      IDAHO SPECIALIZED TRANSPORTATION INC.                     DEFENDANTS’ ANSWER AND
18
      d/b/a TRANSGROUP WORLDWIDE LOGISTICS,                     AFFIRMATIVE DEFENSES
19

20                                         Defendant.

21

22             Defendant Idaho Specialized Transportation Inc. d/b/a Transgroup Worldwide Logistics

23    (“Transgroup”) answers the allegations in plaintiff’s Complaint as follows:

24             1. Defendant is without sufficient knowledge to admit or deny the allegations in paragraph 1

25                of the complaint and therefore denies the same.

26


      DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES - 1                        TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
     19-01048-scc   Doc 6     Filed 05/07/19      Entered 05/07/19 13:25:07            Main Document
                                                 Pg 2 of 4



 1          2. Defendant is without sufficient knowledge to admit or deny the allegations in paragraph 2
 2             of the complaint and therefore denies the same.
 3          3. Defendant admits the allegations in paragraph 3 of the complaint.
 4          4. Defendant is without sufficient knowledge to admit or deny the allegations in paragraph 4
 5             of the complaint and therefore denies the same.
 6          5. Defendant admits the allegations in paragraph 5 of the complaint.
 7          6. Defendant admits the allegations in paragraph 6 of the complaint.
 8          7. Defendant admits the allegations in paragraph 7 of the complaint.
 9          8. Defendant is without sufficient knowledge to admit or deny the allegations in paragraph 8
10             of the complaint and therefore denies the same.
11          9. Defendant denies the allegations in paragraph 9 of the complaint.
12          10. Defendant denies the allegations in paragraph 10 of the complaint.
13          11. Paragraph 11 of the complaint is a legal conclusion that requires no answer. To the extent
14             an answer is required, defendant denies.
15          12. For answer to paragraph 12, defendant repeats its answers above.
16          13. Defendant denies the allegations in paragraph 13 of the complaint.
17          14. Defendant denies the allegations in paragraph 14 of the complaint.
18          15. Defendant denies the allegations in paragraph 15 of the complaint.
19          16. Defendant denies the allegations in paragraph 16 of the complaint.
20          17. Defendant denies the allegations in paragraph 17 of the complaint.
21          18. Defendant denies the allegations in paragraph 18 of the complaint.
22          19. Defendant denies the allegations in paragraph 19 of the complaint.
23          20. Defendant denies the allegations in paragraph 20 of the complaint.
24          21. Defendant denies the allegations in paragraph 21 of the complaint.
25          22. For answer to paragraph 22, defendant repeats its answers above.
26          23. Defendant denies the allegations in paragraph 23 of the complaint.


      DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES - 2                      TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
                                                                               Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
     19-01048-scc    Doc 6     Filed 05/07/19      Entered 05/07/19 13:25:07              Main Document
                                                  Pg 3 of 4



 1          24. Defendant denies the allegations in paragraph 24 of the complaint.
 2          25. Defendant denies the allegations in paragraph 25 of the complaint.
 3          Having answered the allegations in plaintiff’s complaint, defendant asserts the following
 4          AFFIRMATIVE DEFENSES:
 5          1.      Failure to name the real party interest.
 6          2.      Defendant did not receive any transfers from any of the debtors.
 7          3.      To the extent defendant did receive transfers from a debtor, such transfers are
 8                  protected by the ordinary course of business defense and/or new value defense in 11
 9                  U.S.C. §§547(c)(2) and (4).
10                                  REQUEST FOR RELIEF
11          Based on the foregoing, defendants request relief as follows:
12          1. Dismissal of plaintiff’s claims with prejudice and that plaintiff take nothing thereby;
13          2. For such other and further relief the Court deems just and equitable.
14          DATED this 7th day of May, 2019.
15
                                                    TOUSLEY BRAIN STEPHENS PLLC
16
                                                   By: s/ Kevin A. Bay
17                                                 Kevin A. Bay, WSBA #19821
18                                                 Email: kbay@tousley.com
                                                   1700 Seventh Avenue, Suite 2200
19                                                 Seattle, WA 98101
                                                   Tel: (206) 682‐5600/Fax: (206) 682‐2992
20
                                                   Attorney for Defendant
21

22

23

24

25

26


      DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES - 3                         TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
     19-01048-scc         Doc 6    Filed 05/07/19      Entered 05/07/19 13:25:07            Main Document
                                                      Pg 4 of 4



 1                                          CERTIFICATE OF SERVICE

 2              I hereby certify that on May 7, 2019, I electronically filed the foregoing with the Clerk of the
 3    Court using the CM/ECF system which will send notification of such filing to all parties registered on
 4    the CM/ECF system. All other parties (if any) shall be served in accordance with the Federal Rules of
 5    Civil Procedure.
 6
                Executed this 7th day of May, 2019, at Seattle, Washington.
 7

 8
                                                        /s/ Kevin A. Bay
 9                                                      Kevin A. Bay, WSBA #19821
10    5720/002/535754.1

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES - 4                           TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1700 Seventh Avenue, Suite 2200
                                                                                    Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
